Citation Nr: 1207658	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  11-24 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for painful joints.

2.  Entitlement to service connection for a gynecological disorder, claimed as vagina disease, uterus disease, fallopian tube disease, ovary disease adhesions, uterus displacement/menstrual disturbance.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.   

5.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, generalized anxiety disorder, panic disorder, and disability related to military sexual trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

This matter must be remanded to grant the Veteran's January 2012 request for the opportunity to testify at an RO hearing before a Decision Review Officer (DRO) and an opportunity to testify at a Board hearing before a Veterans Law Judge.  

Pursuant to 38 C.F.R. § 3.103(c), regarding RO hearings, and 38 C.F.R. § 20.700, regarding Board hearing, an appellant is entitled to the opportunity for a hearing upon request.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board). 

As the hearings must be scheduled by the RO, a remand of this matter is warranted.


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a hearing with a Decision Review Officer at the RO.  Notify the Veteran and her representative of the date and time of the hearing.  If the hearing is conducted, associate a transcript of the hearing with the claims file.

2. After conducting any additional development deemed necessary, the claims should be again reviewed.  If any benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and her representative, and afford them an opportunity to respond.

3.  The Veteran should then be scheduled for a Board hearing before a Veterans Law Judge.  She and her representative should be notified of the date, time, and location of the hearing.  The AMC/RO should place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran changes her mind and withdraws her request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


